     Case 1:18-cv-05471-LMM Document 3 Filed 12/10/18 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


TARA BRIDGE APARTMENTS,

        Plaintiff,
                                            CIVIL ACTION FILE NO.
v.
                                            1:18-cv-5471-LMM-JKL
SHAKETA CUSHMAN-STEWART,
And All Other Occupants,

        Defendant.


        ORDER AND FINAL REPORT AND RECOMMENDATION

       This matter is before the Court on Defendant Shaketa Cushman-Stewart’s

application for leave to proceed in forma pauperis (“IFP”) on her notice of removal

of a state dispossessory action to this Court. [Doc. 1.] Cushman-Stewart has not

signed her application for leave to proceed IFP. Moreover, the income and expense

entries typed on her application are identical to items listed on several other IFP

applications that have been submitted to the Court recently. See, e.g., N.D. Ga.

1:18-cv-4909-ODE-JKL; N.D. Ga. ECF No. 1:18-cv-4845-LMM. Without more

information and a properly completed IFP application, the Court cannot conclude

that Cushman-Stewart meets the requirements for proceeding IFP pursuant to 28
   Case 1:18-cv-05471-LMM Document 3 Filed 12/10/18 Page 2 of 6




U.S.C. § 1915(a). Nevertheless, because it is clear that this Court does not have

subject matter jurisdiction over the removal action, and to avoid further delay of

these proceedings, I GRANT her request to proceed IFP for the limited purpose of

remand. I also RECOMMEND that this case be REMANDED to the Magistrate

Court of Clayton County.

      In the underlying dispossessory action, Plaintiff Tara Bridge Apartments

alleged that Cushman-Stewart failed to pay the rent for leased premises in Clayton

County. [Doc. 1-1 at 11.] Tara Bridge Apartments demanded possession of the

premises, past due rent of $1,278.32, current rent accruing at a rate of $29.03 each

day, and $407 in various other fees. [Id.]

      In her notice of removal, Cushman-Stewart argues that the Court has federal

question, diversity, and supplemental jurisdiction over the action. [Doc. 1-1 at 1-

3, 5.] She also relies on the federal courts’ multiparty, multiforum jurisdiction and

their jurisdiction over civil rights cases under 28 U.S.C. § 1443. [Id. at 1, 5-6.]

Moreover, Cushman-Stewart alleges, her rights to a jury trial, to a fair trial, and to

equal protection have been violated in state court. [Id. at 5 & n. 1.]

      Generally, “any civil action brought in a State court of which the district

courts of the United States have original jurisdiction, may be removed by the


                                          2
   Case 1:18-cv-05471-LMM Document 3 Filed 12/10/18 Page 3 of 6




defendant or defendants, to the district court of the United States.” 28 U.S.C.

§ 1441(a). Here, however, the underlying case is a state dispossessory action

containing no federal claim. [Doc. 1-1 at 11.] Thus, removal based on federal

question jurisdiction under 28 U.S.C. § 1331 is improper. See Beneficial Nat’l

Bank v. Anderson, 539 U.S. 1, 6 (2003) (“As a general rule, absent diversity

jurisdiction, a case will not be removable if the complaint does not affirmatively

allege a federal claim.”); see also U.S. Bank Nat’l Ass’n v. Sanders, No. 1:13-cv–

357-WSD, 2015 WL 1568803, *3 (N.D. Ga. Apr. 7, 2015). Even if Cushman-

Stewart wishes to raise counterclaims based on constitutional rights and federal

statutes, this Court may look only to the complaint itself to determine whether there

is federal question jurisdiction over the action. See Anderson, 529 U.S. at 6.

      It is also clear to the Court that there is no diversity jurisdiction under 28

U.S.C. § 1332(a). Tara Bridge Apartments’ dispossessory claim against Cushman-

Stewart cannot be reduced to a monetary sum for purposes of satisfying the

amount-in-controversy requirement in § 1332(a).         See 28 U.S.C. § 1332(a);

Citimortgage, Inc. v. Dhinoja, 705 F. Supp. 2d 1378, 1382 (N.D. Ga. 2010)

(holding that only the plaintiff’s claim may satisfy the amount-in-controversy

requirement, and an action seeking ejectment cannot be reduced to a monetary sum


                                         3
   Case 1:18-cv-05471-LMM Document 3 Filed 12/10/18 Page 4 of 6




for purposes of determining the amount in controversy). Further, the demand for

rent was well below $75,000. Thus, the amount in controversy in § 1332(a) is not

met. See 28 U.S.C. § 1332(a).

      Regarding Cushman-Stewart’s argument that this Court has jurisdiction over

the dispossessory case under the provisions in § 1443 for the removal of civil rights

cases, § 1443(1) provides that a defendant may remove a case initiated in state court

if she is “denied or cannot enforce in the courts of such State a right under any law

providing for the equal civil rights of the United States, or of all persons within the

jurisdiction thereof.” 28 U.S.C. § 1443(1). A notice of removal under § 1443(1)

must show that the right on which the defendant relies arises under federal law

“providing for specific civil rights stated in terms of racial equality,” and the

defendant has been denied or cannot enforce that right in state court. Alabama v.

Conley, 245 F.3d 1292, 1295 (11th Cir. 2001).

      To the extent that Cushman-Stewart seeks to proceed under § 1443(1), she

argues that she was denied a jury trial in state magistrate court and generally cites

her rights to equal protection and a fair trial. [Doc. 1-1 at 5 & n.1.] These assertions

cannot support a claim for removal because § 1443(1) only applies to “specific civil

rights stated in terms of racial equality.” See Conley, 245 F.3d at 1295; see also id.


                                           4
   Case 1:18-cv-05471-LMM Document 3 Filed 12/10/18 Page 5 of 6




at 1295-96 (“[A] defendant’s right to a fair trial and equal protection of the laws . . .

do[es] not arise from legislation providing for specific civil rights in terms of racial

equality[.] Therefore, to the extent [that petitioner] relies upon broad assertions

under the Equal Protection Clause . . . , those rights are insufficient to support a

valid claim for removal under § 1443(1).” (quotation omitted)).

      Cushman-Stewart also cannot proceed under § 1443(2), which provides a

right of removal “[f]or any act under color of authority derived from any law

providing for equal rights, or for refusing to do any act on the ground that it would

be inconsistent with such law.” 28 U.S.C. § 1443(2). The Supreme Court has held

that the first clause in § 1443(2)—referring to “any act under color of authority”—

confers the right to remove only upon “federal officers or agents and those

authorized to act with them or for them in affirmatively executing duties under any

federal law providing for equal civil rights.” City of Greenwood v. Peacock, 384

U.S. 808, 824 (1966). The second clause—referring to the refusal “to do any act

on the ground that it would be inconsistent with such law”—allows removal by

state officers. Id. at 824 n.22. Cushman-Stewart’s reliance on § 1443(2) is

therefore misplaced, because she has neither alleged nor shown that she is a federal

or state officer or is working for one. See id. at 824 & n.22. Finally, nothing in the


                                           5
   Case 1:18-cv-05471-LMM Document 3 Filed 12/10/18 Page 6 of 6




record suggests that this case involves a mass casualty accident for purposes of

proceeding under the multiparty, multiforum provisions in 28 U.S.C. §§ 1369 and

1441(e), and Cushman-Stewart cannot rely on supplemental jurisdiction because

this Court does not have original jurisdiction over the removal action. See 28 U.S.C.

§ 1367(a).

        In sum, the Court GRANTS Cushman-Stewart’s application for leave to

proceed IFP for the limited purpose of remand. [Doc. 1.] Because it is clear that

this Court lacks subject matter jurisdiction over the removal action, it is further

RECOMMENDED that the case be REMANDED to the Magistrate Court of

Clayton County.

        IT IS SO ORDERED AND RECOMMENDED this 10th day of December,

2018.



                                    ____________________________________
                                    JOHN K. LARKINS III
                                    United States Magistrate Judge




                                         6
